(D®\IC)U'|A(»)N-\

NNNNNN|\)NN_\_\_\_\_\_\_\_`_;_\
m\lC)Ol-BO)N-\O(Q@\lo)€l-§O)N-\O

UN|TED STATES DlSTRlCT COURT
DlSTRlCT OF NEVADA

 

 

 

JASON ALTHE|DE, Case No. 3:18-cv-00408-MMD-CBC
Plaintiff ORDER
v.
JAMES DZURENDA et a|.,
Defendants
l. DlSCUSS|ON

On January 2, 2019, the Court entered a screening order and granted Plaintif'f 30
days from the date of that order to file a second amended complaint or the case would
immediately proceed against Defendant Moore (Count ill-administrative segregation due
process) and Defendant Gittere (Count V|- due process) on|y. (ECF No. 7 at 12-13). On
January 11, 2019, Plaintiff filed a “motion” that appears to add allegations and clarify
defendants in his first amended complaint (ECF No. 8). The Court denies this motion.
lf Plaintiff seeks to add allegations and clarify defendants in this case, he must me a
second amended complaint.

As noted in the screening order, if P|aintiff chooses to file a second amended
complaint he is advised that a second amended complaint supersedes (replaces) the
original and first amended complaints and, thus, the second amended complaint must be
complete in itse|f. See Hal Roach Studios, /nc. v. Richard Feiner & Co., Inc., 896 F.2d
1542, 1546 (9th Cir. 1989) (ho|ding that “[t]he fact that a party was named in the original
complaint is irrelevant; an amended pleading supersedes the original”); see also Lacey
v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (ho|ding that for claims dismissed
with prejudice, a plaintiff is not required to reallege such claims in a subsequent amended
complaint to preserve them for appea|). Plaintiff’s second amended complaint must
contain all claims, defendants, and factual allegations that Plaintiff wishes to pursue in

this lawsuit. As such, Plaintiff has 30 days from the date of this order to file a second

 

©Q\|O)CU-bb)N-\

NNNNNNNNN_\_\_\_\_\_\_\_\_\_\
CD`|OJCBLUN-\O©®NCDO'|-LWN-\O

 

amended complaint. lf Plaintiff chooses not to file a second amended complaint, this
action will proceed against Defendant Nloore (Count |ll-administrative segregation due
process) and Defendant Gittere (Count Vl- due process) only.
ll. CONCLUS|ON

For the foregoing reasons, it is ordered that the “motion” (ECF No. 8) is denied.

lt is further ordered that Plaintiff has 30 days from the date of this order to me a
second amended complaint.

lt is further ordered that, if Plaintiff chooses not to file a second amended complaint,
this action will proceed immediately against Defendant Nloore (Count lll-administrative

segregation due process) and Defendant Gittere (Count V|- due process) only.

DATED THlS Wday of January 2019,

  

 

